Citation Nr: 1526389	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, claimed as a heart arrhythmia.

3.  Entitlement to service connection for bilateral hearing loss, to include as secondary to tinnitus.

4.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Terri Perciavalle


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1984 and November 2003 to April 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issues of entitlement to service connection for a heart disorder, bilateral hearing loss, and sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran is diagnosed with PTSD that is medically attributed to stressors he experienced during his time in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  He asserts he experienced traumatic stressors during service that caused his current psychiatric disorder.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In addition, the Board notes that VA has recently amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule adds the following exception to the general requirements for stressor verification set forth in 38 C.F.R. § 3.304 (f)(3) if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds the requirements for service connection have been met.  First, the Board notes that the Veteran's stressors have been conceded.  The Veteran reports being exposed to numerous mortar attacks.  The Veteran received the Combat Action Badge and his stressors were confirmed in a January 2014 Memorandum from the Army, verifying his exposure to hostile mortar and rocket fire.  Therefore, the Veteran's stressors are conceded.

However, the Board finds that there are conflicting opinions as to whether the Veteran has a current diagnosis of PTSD.  Medical records have been reviewed.  The Veteran's service treatment records reflect that he was diagnosed with depression prior to his second period of active duty that began in November 2003.  However, the evidence does not indicate that the Veteran was diagnosed with PTSD prior to his active duty.

The Veteran reported some psychiatric symptoms after deployment to Southwest Asia in March 2004.  On the Veteran's March 2005 Post-Deployment Assessment, he indicated that he saw people wounded or killed during the deployment and experienced feelings of danger of being killed.  He also indicated that he had feelings of being down or depressed and had little interest or pleasure in doing things the prior two weeks.

Post service, the Veteran was afforded a VA examination in July 2013.  After examination, the examiner diagnosed the Veteran with dysthymic disorder and indicated that the Veteran did not have a diagnosis of PTSD.  The examiner stated the Veteran's testing results represented significant over reporting and symptom severity exaggeration inconsistent with his functioning.  The examiner stated that the Veteran's mental health problems clearly pre-date his deployment, as his service records indicated a diagnosis of depression dating back to 1998.  Given that the examiner found the Veteran did not meet the criteria for PTSD, the examiner offered an opinion that the Veteran's depression clearly pre-dated his deployment and was not aggravated by his time in service.

The Veteran submitted a private medical opinion, dated November 2013.  The physician stated that the Veteran was a patient since 1987 with a history of anxiety.  After returning from Iraq in 2005, the Veteran had subsequent difficulty PTSD symptoms and "obvious worsening" in his anxiety.  The physician stated that the Veteran had symptoms of significant PTSD, secondary to issues with Iraq.

The Veteran submitted an additional private medical opinion, dated January 2014.  The physician stated that the Veteran was a long time patient, and had significant difficulties with PTSD.  The physician opined that he "certainly" felt the Veteran's symptoms were a result of his duty in Iraq.  The physician noted that prior to being in Iraq, the Veteran did have some underlying anxiety, but he was very functional and able to function at a high level during military service, as evidenced by a letter from his commanding officer that stated he fulfilled his duties to the highest level.  However, the physician noted that since returning from Iraq, the Veteran has had a significant decline in functional status.  The physician concluded by stating that the Veteran's PTSD is a result of military service.

In March 2014, the Veteran's treating psychiatrist submitted a Disability Benefits Questionnaire (DBQ) regarding the Veteran's PTSD.  The psychiatrist indicated that the Veteran had a diagnosis of PTSD, related to deployment to Iraq.  The psychiatrist explained that the Veteran continues to experience negative trauma-related emotions, which are severe, including sadness and grief about the soldiers he knew that were killed during deployment.  The psychiatrist stated the Veteran continues to fear for his own life and experience irritability and anger.  The Veteran was also noted to have persistent avoidance of thoughts and feelings related to his deployment/trauma, which has hindered individual therapy.

The RO obtained an addendum VA opinion in June 2014.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, and affirmed a diagnosis of dysthymic disorder unrelated to, caused by, or aggravated by the Veteran's military service.

In this case, the Board finds that the evidence is at least evenly balanced.  In view of the totality of the evidence, the Board finds the Veteran's treating physician and psychiatrist assessments indicating a diagnosis of PTSD as a result of his time in service are at least as persuasive as the VA examiners that do not diagnose PTSD.  While several VA examinations have not diagnosed PTSD, the treating physicians' psychological assessments appear to be very thorough.  In particular, the March 2014 DBQ psychiatrist related the Veteran's current symptomology, diagnosed as PTSD, to his stressors described during the interview, which consisted of the Veteran's traumatic experiences in Iraq.  See March 2014 DBQ.

In summary, the Veteran's stressors have been conceded and, resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD that has been linked to his stressors that occurred during service.  Therefore, upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

The Veteran seeks entitlement to service connection for a heart disorder, bilateral hearing loss, and sleep apnea.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran asserted in his January 2014 VA Form 9 that he desired to have a videoconference hearing.  In a subsequent VA Form 9, dated July 2014, the Veteran changed his request to a travel board hearing at his local RO.  The Veteran was notified that his videoconference hearing was scheduled for October 2014; however, the Veteran responded in October 2014 that he no longer wished to have a videoconference hearing, and that he desired to wait for a travel board hearing.  In November 2014, the Veteran's representative again indicated that the Veteran wished to have a travel board hearing at the local RO.  Unfortunately, it does not appear that a travel board hearing has ever been scheduled.  

Under 38 C.F.R. § 20.703, a Veteran can request a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility when submitting the substantive appeal (VA Form 9) or anytime thereafter.

Because such hearings for the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps to schedule the Veteran for a travel board hearing at the RO before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.704 (2014).
 
2.  After the hearing is conducted or in the event the Veteran withdraws his request for hearing, or fails to appear at the scheduled hearing, the case should be returned to the Board.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


